[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 97-1796

                        LEEVONN CLOUD,

                    Plaintiff, Appellant,

                              v.

                   COMMUNITY WORKS, ET AL.,

                    Defendants, Appellees.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Nancy J. Gertner, U.S. District Judge]                                                                

                                         

                            Before

                   Torruella, Chief Judge,                                                     
              Stahl and Lynch, Circuit Judges.                                                          

                                         

Leevonn Cloud on brief pro se.                         
Judith Malone,  Joseph F.  Hardcastle and  Palmer &  Dodge LLP  on                                                                          
brief for appellees.

                                         

                                                                 FEBRUARY 25, 1998
                                         

          Per  Curiam.    Plaintiff-appellant  Leevonn  Cloud                                 

appeals pro  se from the  dismissal of his  amended complaint                           

for failure to state a  claim of race discrimination under 42

U.S.C.   1981.  We affirm in part, vacate in part, and remand

for further proceedings consistent with this opinion.

          The instant  complaint recounts  events surrounding

Cloud's termination from employment as a campaign manager for

Community  Works.     As   amended,  the   complaint  alleges

violations of 42 U.S.C.    1981 against Community  Works; its

Board  of Directors; Patricia  Williams, its former Executive

Director;  Frances Froehlich,  its  former Interim  Executive

Director; Robert  Paret, a member of the  Board of Directors;

and  eleven  other  individual  members of  the  Board.    In

addition, the amended complaint  alleges various claims under

state law.   The  district court dismissed  the    1981 claim

under Fed. R. Civ. P. 12(b)(6), and  it declined jurisdiction

over the state claims, see 28 U.S.C.   1367(c)(3).1                                                              1                                      

                                                    

   1In the district  court, several of the  defendants argued               1
that  the complaint  should be  dismissed as  to them  on the
alternative  ground  that they  were  never properly  served.
Defendants  do  not  renew  this  argument  on  appeal,  and,
although  the district court's order of dismissal is arguably
ambiguous, we construe the dismissal as based solely on  Rule
12(b)(6).  We note that Cloud is proceeding in forma pauperis                                                                         
and that courts  have sometimes found "good  cause" where the
failure  to  effect  proper service  is  attributable  to the
United  States Marshal.  See, e.g.,  Dumaguin v. Secretary of                                                                         
Health & Human  Servs., 28 F.3d 1218, 1221  (D.C. Cir. 1994).                                  
However, on remand the district  court is free to revisit the
issue  whether a  failure to  effect service  is grounds  for
dismissal as to one or more of the defendants. 

                             -2-

          We  review de novo the dismissal of a complaint for                                        

failure to state  a claim.  Aulson v. Blanchard, 83 F.3d 1, 3                                                           

(1st Cir.  1996).  We  accept the factual allegations  in the

complaint  as true and  indulge all reasonable  inferences in

the  plaintiff's  favor.     Id.    Contrary   to  appellees'                                            

suggestion,   civil  rights  claims  are  not  subject  to  a

heightened  pleading  requirement.   Moreover,  as  a  pro se                                                                         

plaintiff, Cloud is entitled to have his complaint "liberally

construed."  Estelle v. Gamble, 429 U.S. 97, 106 (1976).                                          

          Even given this generous standard, we are persuaded

that Cloud has failed to state a claim of race discrimination

against the bulk  of the defendants.   However, we  reinstate

his  claim of  discriminatory  termination against  Williams,

Paret,  and Community  Works.   In  some unspecified  period,

Williams  allegedly suggested that  Cloud not attend  a fund-

raising dance because she felt that  he would not fit in with

the white, "New Age"  people in attendance.  Paret  allegedly

questioned Cloud's ability  to conduct himself properly  in a

room full  of white people,  especially white men.   We infer

from  allegations in  the complaint  that  both Williams  and

Paret were involved  in the decision to terminate  Cloud.  We

think  that these  allegations are  sufficient  to survive  a

motion under Fed. R. Civ. P. 12(b)(6).2                                                   2

                                                    

   2We have considered the comments alleged to have been made               2
by  Froehlich, but  are not  persuaded that  they support  an
inference of race discrimination.

                             -3-

          Our decision foreshadows  nothing about the outcome

of  this case  should the  pleadings  be tested  in a  prompt

summary judgment motion; we hold only that dismissal of the  

1981 claim cannot  be upheld as to all  defendants under Rule

12(b)(6).    Cloud  has not  specifically  requested  that we

reinstate his supplemental state  law claims, and  defendants

suggest that  he is  now pursuing  them in state  court.   On

remand,  Cloud is  free to  ask  the district  court, in  its

discretion,  to  exercise  supplemental   jurisdiction.    We

express no opinion as to the merits of his state law claims. 

          Affirmed in part, vacated in part, and remanded for                                                                         

further proceedings.                               

                             -4-